DETAILED ACTION

Applicant’s amendment and response received on 4/2/21 has been entered.  Claims 330-333, 345, and 355-357 have been canceled, and new claims 359-362 have been added. Claims 329, 334-344, 346-354, and 358-362 are currently pending and under examination in the instant application. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

				Sequence Disclosures

This application is now in compliance with requirements of 37 CFR 1.821 through 1.825 For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. 

Claim Rejections - 35 USC § 101


The rejection of previously pending claims 329-334, 340-342, 346-350, and 353-357 are under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception which is a product of nature without significantly more, is withdrawn over canceled claims 330-333 and 355-357, further withdrawn over the remaining claims in view of applicant’s amendments to the claims. In particular, note that claims 329 has been amended to recite that the polypeptide comprises the amino acid sequence of a water forming NADH oxidase with five specific amino acid substitutions as compared to the amino acids in those positions in SEQ ID NO:1. The polypeptide as currently claimed thus appears to require the hand of man to introduce “substitutions” and further the prior art of record does not appear to teach a naturally occurring water forming NADH oxidase with the five amino acids recited in the instant claims in each of the specific positions indicated. The closest evidence for a naturally occurring NADH oxidase related to the instant claims is a water forming T. kodakarensis NAD(P)H oxidase (TkNox) which is naturally produced by the T. kodakarensis bacteria. This NADH oxidase includes four of the five recited amino acids at positions corresponding to those in SEQ ID NO:1 as claimed (see for example Petschacher et al. (2014) Computational and Structural Biotechnology Journal, Vol. 9(14),e201402005, https://doi.org/10.5936/csbj.201402005, pages 1-11). Specifically, Petschacher teaches a naturally occurring water forming NADPH oxidase-TkNox- which has an A at a position corresponding to position 158 of SEQ ID NO:1, an R at a position corresponding to position 177 of SEQ ID NO:1, an S at a position corresponding to position 178 of SEQ ID NO:1, and an R at a position corresponding to position 183 of SEQ ID NO:1 (Petschacher et al., Figure 1). However, this naturally occurring NADH does not has an alanine at position corresponding to position 176 of SEQ ID NO:1. 

Claim Rejections - 35 USC § 102


The rejection of claims 329-330, 334, 340-343, 349-350, and 353-357 under 35 U.S.C. 102(a)(1) as being anticipated by Petschacher et al. (2014) Computational and Structural Biotechnology Journal, Vol. 9(14),e201402005, https://doi.org/10.5936/csbj.201402005, pages 1-11, is withdrawn over amended or canceled claims 329-330, 340-342, 349-350, and 353-357, and maintained over amended claim 343. Applicant’s amendments to the claim and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant argues that the claims have been amended to recite that the polypeptide comprises five specific amino acids as positions corresponding to specific amino acid positions in SEQ ID NO:1 and that the Petschacher et al. does not teach an NADH oxidase with all five of these specific amino acids. However, while it is true that independent claims 329 has been amended to recite five specific amino acid substitutions, independent claim 343 has not. Claim 343 as amended, recites a polypeptide comprising one or more of the specific amino acid substitutions set forth in the claim. As set forth in the rejection of record, Petschacher et al. teaches cofactor engineering of Streptococcus Mutans water forming NADH oxidase (SmNOX) to utilize NADPH as a cofactor (Petschacher et al., pages 1-5 and Table 2). Table 2 shows several mutants of SmNox including D192A/V193R with a Km of 5 uM for NADPH and 23 uM for NADH, and D192A/V193R/V194H/A199R with a Km of 3 uM for NADPH and 11 uM for NADH, with more than one mutation in the cofactor specificity loop (Petschacher et al., Table 2). Petschacher et al. further teaches that the SmNOX comprises a conserved sequence motif GxGXXG/A for dinucleotide binding with the specific sequence GAGYIG (Petschacher et al., Figure 1). Alignment of the SmNOX sequence with applicant’s SEQ ID NO:1 shows that the 192A mutation corresponds to the A at position 176 of SEQ ID NO:1 and the 193R mutation corresponds to position 177 of SEQ ID NO:1. Petschacher et al. also teaches a composition comprising the mutant SmNOX protein, NADH, and cell culture medium (Petschacher et al., pages 2-3). In addition, Petschacher et al. teaches nucleic acids and nucleic acid vectors encoding the mutant SmNOX and cells transfected with a vector encoding SmNOX (Petschacher et al., pages 2-3). As such, Petschacher et al. continues to anticipate instant claims 343. 

The rejection of claims 353 and 358 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2002/0032323 (2002), hereafter referred to as Kunsch et al.. is withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 103

The rejection of claims 331-332 under 35 U.S.C. 103 as being unpatentable over Petschacher et al. (2014) Computational and Structural Biotechnology Journal, Vol. 9(14),e201402005, https://doi.org/10.5936/csbj.201402005, pages 1-11, is withdrawn in view of the cancellation of these claims. 
 
Claim Rejections - 35 USC § 112

Amended and new claims 329, 334-344, 346-354, and 358-362 remain or are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Note that claims 330-333, 345, and 355-357 have been canceled. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant argues that the written description requirement has been met as the water forming NADH oxidases were known in the prior art and the specification further teaches over 200 examples of water forming NADH oxidases (SEQ ID NOS:1-273). The applicant argues that elements of the claims which are known in the art need not be described de novo, citing Hybritech, and that therefore the specification adequately describes and was in possession of the instant invention as claimed upon filing. 
In response, applicant’s claims now recite three different genuses of polypeptides: 1) a genus of polypeptides comprising an amino acid sequence of a water-forming NADH oxidase with 5 specific amino acid substitutions corresponding to 5 specific positions of SEQ ID NO:1, where the polypeptide is not limited to SEQ ID NO:1 or a polypeptide with any homology to SEQ ID NO:1 and which further exhibits water-forming NADPH oxidase activity (claim 329 and claims dependent on 329), 2) a genus of polypeptides comprising water-forming NADH oxidases with one or more specific mutations and which exhibits selective oxidation of NADPH over NADH (claims 343 and claims dependent on 343), and 3) a genus of polypeptides that exhibit water-forming NADH oxidase activity and further comprising a mitochondria targeting peptide (claim 358 and claims dependent on claim 348). For 1), the genus encompasses any sequence of a polypeptide with the five specified amino acids and the desired functional activity of being a water-forming NADH oxidase with NADPH oxidase activity. For 2), the genus encompasses any NADH oxidase with one or more specific mutations which result in selective oxidation of NADPH over NADH. For 3), the genus encompasses any polypeptide which exhibits a water-forming NADH activity not limited to any structure or based on any specific protein. Each of these genuses of polypeptides described in 1) -3) above encompass an extremely large number of polypeptides which are not limited to polypeptides based on any known polypeptide sequence or even any known sequence of a water-forming NADH oxidase. The applicant argues that water forming NADH oxidases are known in the prior art. This is agreed to the extent that bacterial water-forming NADH oxidases have been isolated from a number of bacterial species. However, the claims are not limited to bacterial NADH oxidases, and are further not limited to polypeptide sequences based on known bacterial NADH oxidases with one to five mutations. In addition, the prior art clearly does not teach that most bacterial NADH oxidases have substantial NADPH activity or exhibit a preference for NADPH over NADH oxidation. 
As discussed in the rejection of record, the specification provides a description of a number of what appear to be naturally occurring water-forming NADH oxidases from a number of different bacteria, including different strains of the same bacteria (SEQ ID NOS 1-273), and sequences with 85% sequence identity or more with any one of these sequences. The specification also generally discloses sequences based on these bacterial NADH with the specific functional properties of selective oxidization of NADPH over NADH, a kcat/KM for NADPH that is increased by 10-fold or more relative to the kcat/Km exhibited for NADH, Km values for NADH and O2 of no more than about 100 pM and 20 pM, respectively, and/or the production of less than about 2% by mole of H2O2 compared to H2O production during the catalytic cycle of the polypeptide. Please note that the specification does not disclose a single polypeptide which is not a bacterial water-forming NADH oxidase which has water-forming NADH oxidase activity, NADPH oxidase activity, or any other claimed activity. Further, of all of the generally disclosed bacterial NADH oxidizing polypeptides, the specification only provides a detailed description of the functional properties of SEQ ID NO:1, a water forming NADH oxidase from Lactobacillus brevis (LbNox), and specific mutants of SEQ ID NO:1 including mutants of SEQ ID NO:1 with one or more of G158A, D176A, A177R, M178S, and P183R amino acid substitutions relative to SEQ ID NO: 1. The specification does not disclose the ability of other water forming NADH oxidases to oxidize NADPH, the Km or kcat/Km of any of these enzymes for NADH versus NADPH, or the Km values of these NADH oxidases for O2, or the percent production of H2O2 versus H2O. In addition, the specification does not teach the effects of any mutations on any bacterial water forming NADH oxidase other than LbNox. 
Turning to the working examples, it is noted that the working examples are solely focused on the properties of LbNox (SEQ ID NO:1) and mutants of LbNox. The working examples disclose the sequence and the crystal structure of LbNox, and the functional properties of wild type LbNox which include high selectivity for NADH over NADPH, negligible H2O2 production relative to H2O, a very low Km of O2. The working examples also describe the production of a single mutant of LbNox (SEQ ID NO:329), a sequence based on SEQ ID NO:1 which contains all five of the specific amino acid substitutions recited in claim 329. This mutant, referred to as TPNOX in the specification, was designed based on the crystal structure of TPNOX and previous modifications to other bacterial NADH oxidases in the prior art, and exhibits a kcat of 268/s and a Km of 22 uM for NADPH, whereas the kcat for NADH was virtually non-reactive. Neither the working examples nor the remainder of the specification provides any further description of the activity of an LbNox polypeptide with only 1, 2, 3, or 4 of the claimed amino acid substitutions, or an LbNox polypeptide with additional amino acid substitutions, deletions, or insertions which has 85% sequence identify to SEQ ID NO:1 or SEQ ID NO:329.  
Thus, of the universe of polypeptide sequences encompassed by the claims, including non-bacterial water-forming NADH oxidase polypeptides with 1 to 5 specified amino acid residues that exhibit water forming NAPDH oxidase activity, bacterial water forming NADH oxidase polypeptides-wild type or mutated with NAPDH oxidase activity- and sequences with 85% sequence homology to SEQ ID NO:1 or SEQ ID NO:329 with specific NADH oxidase and/or NADPH oxidase activity, the specification only provides a specific description of the activity of two specific polypeptides, LbNox (SEQ ID NO:1) and TPNOX (SEQ ID NO:329)  towards NADH and NADPH respectively which meet the claimed functional limitations. 
Turning to the state of the prior art, it is noted that despite crystal structure guidance and comparison to other bacterial NADH and NADPH oxidases, identification of mutations which convert an NADH oxidase to and NADPH oxidase cannot be determine a priori, and mutants with high levels of NADPH oxidation as compared to NADH may not be found for all bacterial water forming NADH oxidases. Petschacher et al., for example, shows that mutant S. mutans NADH oxidases with amino acid substitutions in the cofactor specificity sequence did not generally result in enzymes with higher activity of NADPH over NADH (Petschacher et al., Table 2). In particular, note that no single amino acid substitutions produced an enzyme with marked levels of NADPH oxidase activity. It is further noted that the prior art is silent as to effects of mutations outside of the cofactor specificity sequence, and in particular mutations in the GxGXXG/A dinucleotide binding motif required for enzyme activity. Thus, it is not agreed that the prior art provides the necessary guidance missing from the instant specification for any of the genuses of polypeptide now claimed. 
As such, it is maintained that the specification does not provide sufficient description or a reduction to practice of the genuses of polypeptides and mutant polypeptides with NADH or NADPH activity as claimed other than SEQ ID NO:1 and SEQ ID NO:329. Further, based on the applicant's specification, the skilled artisan cannot envision which additional changes in the sequence of SEQ ID NOS:1 or 329 or any other polypeptide that can be made without affecting the functional properties of polypeptides, and as such cannot envision the detailed chemical structure of the genus of polypeptides encompassed by the claims. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Thus, for the reasons outlined above and in previous office action, claims 329, 334-344, 346-354, and 358-362 do not meet the requirements for written description under 35 U.S.C. 112, first paragraph.

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633